Title: Francis Jeffrey’s Account of a Conversation with Madison, [18 November 1813]
From: 
To: 


        
          [18 November 1813]
        
        On the 18th we had the honor of dining with the President and having previously learned from Mr. M that it would be proper to take some notice of the indulgence I had met with in the matter of the cartel I took occasion when preparing to take leave in the evening to make my acknowledgments in a short and common place manner enough. This was received in a composed civil way—and then his Excellency proceeded to say that it was the wish of his govt to set an example of the utmost liberality in everything, and to prove to the world that nothing but absolute necessity should ever induce them to adopt those principles of warfare which had been directed against them. I said I trusted the English nation stood in need of no lessons in these particulars and that her present unfortunate hostilities with America would show the same spirit of generosity which had distinguished even her most impolitic wars. He took this up a little warmly—and said that the way in which she had attacked the defenceless villages—threatened the citizens with the fate of traitors and broken off the agreements entered into by their own agents as to the exchange of prisoners did not say much for their spirit of generosity. But that the very practice in which the war originated, the obstinacy and insolence with which all satisfaction had been refused, and the extraordinary form in which negotiation was ultimately offered could leave little doubt in any impartial mind as to the temper by which this

war had been provoked and in which it was carried on on the part of England. I was a little surprised at this sort of challenge to discussion thrown out by a Sovereign to a private individual in his own drawing room. I felt however that it was not my part to decline it—and being somewhat au fait of the matter by my discussion with the Secretary I did not hesitate to accept. We entered accordingly upon a discussion which lasted nearly two hours and embraced all the topics which I had gone over with Mr. M. very nearly upon the same grounds and to the same results—tho maintained on the part of the President with rather more caution and reserve—more shyness as to concessions—and a tone considerably more acrimonious towards England—tho perfectly civil and even courteous to myself. I shall not repeat what was substantially the same in the two discussions—but there were some additions and variations which it is both fair and important to notice. He enlarged a good deal for example upon the unprecedented measure of England at last sending a proposal for an arrangement by the admiral commanding the hostile squadron on the coast and directing all the predatory excursions on the coast. He asked whether there was any precedent for such a mode of negotiation or whether it was at all unfair to suppose that nothing serious could be meant by the nation who offered it. Would Sir J. B. Warren come to Washington—or were they to send a plenipotentiary aboard his ship. If they were where were they to find him—today off the Chesapeake—tomorrow at Bermuda—at Halifax—or at New London. If they really wished to negotiate there were no obstacles in the way of their doing so regularly—and no apology for a proceeding so tardy and insulting. I answered to this that I really did not see anything so objectionable in putting the sword and the olive branch into the hand of the same man—and that all commanders in chief in fact had powers to negotiate—that the negotiation might be very well managed by correspondence and that I really did not imagine that it was intended that the admiral should conclude a final treaty of peace—but rather arrange an armistice upon such general grounds as would probably lead to peace—and that to settle an armistice was among the ordinary duties of military commanders. In the course of this conversation he observed that what he had seen in public life had disposed him to doubt very much whether all negotiation ought not to be settled by correspondence alone—and whether ambassadors did not for the most part do more harm than good. Without imputing any bad motives to them he said it was natural for them almost unconsciously to represent things to their own court in too favorable a point of view, to hold out unreasonable hopes and to give a partial colouring to all their statements of what took place between them and the govt. with whom they had to transact. The ultimate issue of all which was that when matters came to be practically settled their courts were quite disappointed and irritated—and great discontent and dissension often existed which might

have been prevented, if they had been prepared by a timely and full explanation of the truth. I admitted the fact—but said it was a necessary evil—and that it might be remedied by a more liberal and regular use of official notes upon all matters of importance. He spoke civilly of all our late ministers at Washington—but said that Mr Rose had an unfortunate awkwardness of manner. Mr. Liston he said was an agreeable and judicious man—but that an unlucky disclosure of some of his dispatches by accident had excited such an animosity against him that he believed he could not have been usefully employed as a minister in this country. Upon the subject of impressment he took a higher and more unaccommodating tone than Mr. M. He said that there was great room for questioning the right which the English had assumed of searching neutrals for contraband or hostile property but that the pretence of searching for seamen lawfully and publicly engaged in the service of a friendly merchant was altogether peculiar to them, and must be resisted, if there was to be any end to their usurpations. I said I conceived the right to search for contraband and enemies property had been admitted all over Europe for many years, and had even been expressly recognised on former occasions by America. The right in question I defended as I had done to Mr. Monroe—but could not help asking why instead of going to war he had not retorted on us by making his frigates search some of our traders and take out any Americans he found in them? He answered that as they did not impress their own seamen they would have scarcely any pretext for searching any ships to recover them—but that at all events they would not adopt a practice against which they had protested as illegal and unjust. I said it was not quite as bad at any rate as shedding blood—and that the principle of retaliation implied a protest against all the acts in which it consisted.
        I did not chuse to say much on the painful subject of retaliation as it regarded the prisoners lately seized in Canada—but I could not help hinting that to make a proper retaliation they ought to have taken American natives who had been naturalised in England and were found fighting against their original country—as there was no parity in any other case. He said there were none such and they were entitled to take any of the enemy when any of their subjects were treated against the law of nations.
        He spoke in a very sanguine way of the conquest of Canada and said they must sweep us up to Quebec if not this campaign at least the next—and then went on in a paltry long discourse to convince me that we should be much better without Canada than with it. The expense of governing and defending it he said was more than it could ever produce. In time of peace we might at all times get what we wanted of its produce much cheaper if it were not our own than if it were—and in time of war our intercourse with it would be nearly as much obstructed altho’ the territory were in our hands as if it were not—while the connection with the Indians on their

backs which its possession enabled us to keep up almost ensured perpetual heartburning and jealousy between us and America so long as those Indians continued formidable to their back settlements. To this extraordinary statement I answered that considering the capabilities of Canada the pledges we had given to its natives, its importance in the event of war in the North in supplying us with naval stores I had no idea that we should be much better for wanting it—as I really did not understand how we could obtain those supplies in the event of our being at war with America as readily if it were in their hands as if it continued our own. However convincing the arguments on this point might be however I was clearly of opinion that we should be much more apt to listen to them at any time than when we were at war—that the English were very little disposed to be convinced by the reassurings of those who came to the debate with arms in their hands—and that he might be quite sure that the most demonstrative argument would make no impression when it was preceded by a violent attack on the place which it was proposed to convince us we ought to give up. He said the war had been forced upon them—and that while possession (if they could attain it) might help to force us to listen to reason it ought not to offer any obstruction to its efficacy.
        We had a curious discussion—considering the parties—on the good and bad effects of party in a free country—in the course of which he admitted that as there must be many ignorant and violent in all parties and as where they were at all nearly balanced the aid of all must be received it almost necessarily happened that the popular advocates and warmest supporters of the ruling party pushed things so far both in their pretensions and their abuse—that when the sober and leading minds that had the ultimate determination were themselves satisfied with the terms that could be obtained they were often deterred from accepting them by the dread of disowning and deserting those abettors whose aid they had accepted and without whom it might not be clear that they could go on.
        He spoke with extravagant and I think sincere tho’ rather narrow minded partiality of his country—their future greatness and the genius and virtue and general intelligence of the people. He enlarged as Monroe had done—but in a more sanguine and triumphant tone on the ultimate advantages that the war would bring to America.
      